UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DAVID CODREA,                                    :
                                                 :
       Plaintiff,                                :       Civil Action No.:      21-2201 (RC)
                                                 :
       v.                                        :       Re Document No.:       8
                                                 :
BUREAU OF ALCOHOL, TOBACCO,                      :
FIREARMS AND EXPLOSIVES,                         :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

                    GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                     I. INTRODUCTION

       This case arises out of a Freedom of Information Act (“FOIA”) dispute between Plaintiff

David Codrea and Defendant Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”).

ATF is a federal law enforcement agency tasked with enforcing federal firearm laws. Mr.

Codrea seeks information from ATF regarding how it handled a handgun incident in 2018

allegedly involving Hunter Biden, son of then-Presidential candidate Joe Biden. The agency

provided Mr. Codrea a Glomar response, refusing to confirm or deny the existence of any

information on this incident. ATF claimed FOIA Exemptions 6 and 7(C), which requires the

Court to weigh Hunter Biden’s personal privacy interest against the public interest in disclosure.

For the reasons described below, after weighing these respective interests under Exemption 7(C),

the Court concludes that ATF’s Glomar response is warranted.

                                      II. BACKGROUND

       The facts behind this FOIA request involve the alleged disappearance of a handgun from

a car belonging to Hunter Biden and the aftermath of that incident. Ex. A to Compl. (“Request
Letter”), ECF No. 1-1; Def.’s Mem. Points & Authorities Support Mot. Summ. J. (“Def.’s Mot.”)

at 1, ECF No. 8. According to a news article both parties cite, in October 2018, Hunter Biden’s

sister-in-law Hallie Biden took his gun and threw it in a trash can behind a grocery store. See

Def.’s Mot. at 15 n.1; Pl’s Opp’n Def.’s Mot. Summ. J. (“Pl.’s Opp’n”) at 8 n.6, ECF No. 9

(citing Tara Palmeri & Ben Schreckinger, Sources: Secret Service Inserted Itself into Case of

Hunter Biden’s Gun, Politico (Mar. 25, 2021, 4:30 AM), https://www.politico.com/news/

2021/03/25/sources-secret-service-inserted-itself-into-case-of-hunter-bidens-gun-477879

(“Politico Article”)).

       A series of events apparently ensued. According to the article, Delaware State Police

arrived at the scene to investigate the missing gun. Id. Meanwhile, United States Secret Service

agents allegedly entered the store where Hunter Biden purchased the gun and asked the owner

for the firearms transaction record. Id. The store owner apparently refused to provide it on the

basis that the records fell under ATF’s authority. Id. Later that day, ATF agents allegedly

approached the store owner to inspect the same record. Id. The article reports that the Secret

Service has denied involvement in this alleged incident. Id. Likewise, ATF represents to the

Court that ATF has never officially acknowledged involvement or even awareness of this

incident. Def.’s Mot. at 14.

       The article further claims that a copy of Hunter Biden’s firearms transaction record

reveals that he responded “no” to a question on the form that asks, “Are you an unlawful user of,

or addicted to, marijuana or any depressant, stimulant, narcotic drug, or any other controlled

substance?” Politico Article. The article reports that five years earlier, Hunter Biden was

discharged from the Navy Reserve after testing positive for cocaine. Id. It further claims that

“he and family members have spoken about his history of drug use.” Id. In 2021, Hunter Biden




                                                 2
published a memoir which purportedly includes descriptions of his drug usage. Ex. E to Compl.

(citing Elisabeth Egan, Hunter Biden’s Memoir: 7 Takeaways from ‘Beautiful Things’, N.Y.

Times (last updated Sept. 4, 2021), https://www.nytimes.com/2021/03/30/books/hunter-biden-

beautiful-things-memoir.html), ECF No. 1-5.

       Mr. Codrea is a self-described internet blogger and journalist. Compl. ¶ 4, ECF No. 1.

On November 23, 2020, he submitted a FOIA request to ATF that provided the following

background information:

            On or about October 18, 2018, a handgun disappeared from a car belonging to
    Robert Hunter Biden, son of Democrat presidential candidate Joe Biden. On Oct. 29,
    2020, The Blaze, a national news website, reported the Delaware State Police informed
    their reporter that the case was referred for a decision on prosecution.

Request Letter at 1.1 The letter then asked for

    copies of law enforcement and administrative reports, communications,
    correspondence, and work papers, including with internal State of Delaware DOJ, the
    Delaware State Police, any local law enforcement and any relevant federal agencies
    including ATF and the United States Secret Service. This includes any case handling
    instructions from overseeing administrative authorities and/or agencies that would
    explain why over two years later, there has still been no public report or explanation as
    to the way the case has been resolved and why.

Id. ATF acknowledged Mr. Codrea’s request on February 26, 2021. Ex. B to Compl., ECF No.

1-2. On March 31, 2021, ATF informed Mr. Codrea that it had conducted a search in its

“systems of records that contain all investigative files compiled by ATF for law enforcement

purposes” and “w[as] not able to locate any responsive records.” Ex. C to Compl. at 1, ECF No.

1-3. Two days later, ATF told Mr. Codrea that it was withdrawing its March 31 response

because it was premature and explained that the agency was planning to conduct a full search.

Ex. A to Siple Decl., ECF No. 8-2; Siple Decl. ¶ 5, ECF No. 8-1. On May 12, 2021, ATF again


       1
        Robert Hunter Biden appears to go by his middle name, so this Opinion will refer to
him as Hunter Biden.


                                                  3
changed course, this time informing Mr. Codrea that any initial search was conducted in error

and the request should have been categorically denied without a search “due to the substantial

privacy interests of the subject of the FOIA request,” who was “a third party and private citizen.”

Ex. D to Compl. at 1, ECF No. 1-4. ATF explained that “the existence of any such material is

exempt from disclosure under FOIA” and invoked Exemptions 6 and 7(C). Id. Mr. Codrea

appealed this decision to the Office of Information Policy (“OIP”) at the Department of Justice

(“DOJ”). Ex. F to Compl., ECF No. 1-6. After OIP denied the appeal, Mr. Codrea brought suit.

Ex. G to Compl. at 1, ECF No. 1-7; Compl. ATF now moves for summary judgment on the

propriety of its Glomar response. ECF No. 8. In support of its motion, it relies on the

declaration of Adam C. Siple, the Chief of Information and Privacy Governance at ATF. Siple

Decl. ¶ 1.2 That motion is now ripe for decision.

                                   III. LEGAL STANDARD

       The Freedom of Information Act is meant “to pierce the veil of administrative secrecy

and to open agency action to the light of public scrutiny.” U.S. Dep’t of State v. Ray, 502 U.S.

164, 173 (1991) (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976)). It “directs that

‘each agency, upon any request for records . . . shall make the records promptly available to any

person’ unless the requested records fall within one of the statute’s nine exemptions.” Loving v.

Dep’t of Def., 550 F.3d 32, 37 (D.C. Cir. 2008) (quoting 5 U.S.C. § 552(a)(3)(a)). “Consistent



       2
         Mr. Codrea claims to have submitted a “substantively identical” FOIA request to the
Secret Service. Pl.’s Opp’n at 2. The Secret Service informed Mr. Codrea that it conducted a
search but could not locate any responsive records. Tyrrell Decl. ¶ 10. Mr. Codrea has since
voluntarily dismissed that case. Pl.’s Opp’n at 2 (citing Codrea v. U.S. Secret Service, No. 21-
cv-1167 (D.D.C.)). The Secret Service is not a party to this action. Although the Secret
Service’s search for records without invoking Glomar appears to contrast the approach now
taken by ATF, Mr. Codrea does not argue that one agency’s approach to a similar FOIA request
in any way impacts another agency’s approach to its own request.


                                                 4
with the Act’s goal of broad disclosure,” those exemptions should be “given a narrow compass.”

U.S. Dep’t of Just. v. Tax Analysts, 492 U.S. 136, 151 (1989). “The agency bears the burden of

establishing that a claimed exemption applies.” Citizens for Resp. & Ethics in Wash. v. U.S.

Dep’t of Just. (“CREW”), 746 F.3d 1082, 1088 (D.C. Cir. 2014).

       Summary judgment is warranted “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). In assessing whether the movant has met that burden, a court “must view the evidence in

the light most favorable to the nonmoving party, draw all reasonable inferences in his favor, and

eschew making credibility determinations or weighing the evidence.” Montgomery v. Chao, 546

F.3d 703, 706 (D.C. Cir. 2008). Because FOIA cases do not ordinarily involve disputed facts,

they “are typically and appropriately decided on motions for summary judgment.” Moore v.

Bush, 601 F. Supp. 2d 6, 12 (D.D.C. 2009) (citations omitted). An agency may show that it is

entitled to summary judgment by submitting affidavits that, in “reasonably specific detail,

demonstrate that the information withheld logically falls within the claimed exemption, and are

not controverted by either contrary evidence in the record nor by evidence of agency bad

faith.” Id. (quoting Mil. Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981)). An

agency’s justification for withholding records “is sufficient if it appears ‘logical’ or

‘plausible.’” Larson v. Dep’t of State, 565 F.3d 857, 862 (D.C. Cir. 2009) (quoting Wolf v. CIA,

473 F.3d 370, 375 (D.C. Cir. 2007)).

       Instead of searching for and withholding exempt records, “an agency may issue a Glomar

response, i.e., refuse to confirm or deny the existence or nonexistence of responsive records if

the particular FOIA exemption at issue would itself preclude the acknowledgement of such

documents.” Elec. Priv. Info. Ctr. v. NSA, 678 F.3d 926, 931 (D.C. Cir. 2012) (quoting Wolf,




                                                  5
473 F.3d at 374.3 In considering a Glomar response, courts apply the “general exemption review

standards established in non-Glomar cases.” Knight First Amend. Inst. at Columbia Univ. v.

CIA, 11 F.4th 810, 813 (D.C. Cir. 2021) (quoting Wolf, 473 F.3d at 374)). “An agency thus

bears the burden to sustain a Glomar response.” Id. (citing 5 U.S.C. § 552(a)(4)(B)).4

                                        IV. ANALYSIS

       ATF relied on FOIA Exemptions 6 and 7(C) as grounds for its Glomar response.

Exemption 6 protects “personnel and medical files and similar files the disclosure of which

would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6).

Exemption 7(C) protects “records or information compiled for law enforcement purposes . . . to

the extent that the production of such law enforcement records or information . . . could

reasonably be expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C.

§ 552(b)(7)(C).

       These exemptions are similar in some respects. See Rodriguez v. U.S. Dep’t of Army, 31

F. Supp. 3d 218, 230 (D.D.C. 2014). Both require agencies and reviewing courts to “balance the

privacy interests that would be compromised by disclosure against the public interest in the

release of the requested information.” Beck v. Dep’t of Justice, 997 F.2d 1489, 1491 (D.C. Cir.

1993) (quoting Davis v. Dep’t of Justice, 968 F.2d 1276, 1281 (D.C. Cir. 1992)). Although the


       The term “Glomar response” is derived from a ship, the Glomar Explorer, at issue in a
       3

FOIA case, Phillippi v. CIA, 546 F.2d 1009 (D.C. Cir. 1976). See Knight First Amend. Inst. at
Columbia Univ. v. CIA, 11 F.4th 810, 813 (D.C. Cir. 2021).
       4
         Although ATF did not assert a Glomar response in its first communication with Mr.
Codrea, this mistake did not waive its Glomar response. See Mobley v. CIA, 806 F.3d 568, 584
(D.C. Cir. 2015) (agency’s “simple clerical mistake” does not waive Glomar response);
Montgomery v. IRS, 330 F. Supp. 3d 161, 169 (D.D.C. 2018) (government’s “honest mistake”
“does not amount to an official acknowledgement” for Glomar purposes). Mr. Codrea does not
dispute this point. See Pl.’s Opp’n at 12 (conceding that ATF’s argument that it did not waive its
Glomar response is “probably correct” and that “Plaintiff does not challenge that a Glomar
[response] would be appropriate” on procedural grounds).


                                                6
balancing test is applied to both Exemption 6 and 7(C), “[t]he protection available under these

exemptions is not the same.” Beck, 997 F.2d at 1491. Exemption 7(C) “provides broader

privacy protection than Exemption 6 and thus ‘establishes a lower bar for withholding material.’”

CREW, 746 F.3d at 1091 n.2 (quoting ACLU v. U.S. Dep’t of Just., 655 F.3d 1, 6 (D.C. Cir.

2011)). First, Exemption 6 “encompasses ‘clearly unwarranted’ invasions of privacy, while

Exemption 7(C) omits the adverb ‘clearly.’” Braga v. FBI, 910 F. Supp. 2d 258, 267 (D.D.C.

2012). Second, Exemption 7(C) lowers the risk of harm standard from “would” to “could

reasonably be expected to” constitute an invasion. Id. The differences in the language between

the two exemptions reflect Congress’s decision to provide the government with “greater

flexibility in responding to FOIA requests for law enforcement records or information” than in

responding to requests for personnel, medical, and other similar files. See U.S. Dep’t of Just. v.

Reps. Comm. For Freedom of Press, 489 U.S. 749, 777 n. 22. (1989). Accordingly, when all of

the requested information serves a law enforcement purpose, courts will “confine [the] analysis

to Exemption 7(C).” People for the Ethical Treatment of Animals v. Nat’l Institutes of Health,

Dep’t of Health & Hum. Servs. (“PETA”), 745 F.3d 535, 541 (D.C. Cir. 2014).

       “To meet its burden of establishing that Exemption 7(C) applies, the agency must

demonstrate that (1) disclosure could ‘reasonably be expected to constitute an unwarranted

invasion of privacy’ and (2) the ‘personal privacy interest’ is not ‘outweighed by the public

interest in disclosure.’” Elec. Priv. Info. Ctr. v. United States Dep’t of Just., 18 F.4th 712, 718

(D.C. Cir. 2021) (quoting Nat’l Archives & Recs. Admin. v. Favish, 541 U.S. 157, 160 (2004)).

“Once the agency shows that the ‘privacy concerns addressed by Exemption 7(C) are present,’

the party seeking disclosure must show ‘that the public interest sought to be advanced is a




                                                  7
significant one, an interest more specific than having the information for its own sake,’ and that

‘the information is likely to advance that interest.’” Id. (quoting Favish, 541 U.S. at 172).

       The Court’s analysis will proceed as follows. First, it clarifies that the proper scope of

Mr. Codrea’s FOIA request is limited to ATF’s records about the 2018 handgun incident. Then,

it finds that the requested information, if it exists, would have been compiled for law

enforcement purposes. Next, it describes Hunter Biden’s privacy interest and the public interests

at stake. Finally, after balancing these interests under Exemption 7(C), it concludes that ATF is

entitled to assert a Glomar response here.

                                    A. Scope of the Request

       The parties first dispute the scope of Mr. Codrea’s FOIA request. ATF construes the

request to seek information about “the alleged October 2018 incident involving the

disappearance of a handgun from Mr. Biden’s car.” Def.’s Reply Support Mot. Summ. J.

(“Def.’s Reply”) at 3, ECF No. 10. Mr. Codrea, on the other hand, avers that information about

a “criminal investigation” into Hunter Biden constitutes “only a portion of the request”—he

claims that the request also seeks general information about the agency’s “enforcement of federal

gun control laws.” Pl.’s Opp’n at 3. According to Mr. Codrea, these “other records” could

include, for example, ATF’s stance toward “self-admitted users of controlled substances” and its

prosecution policies regarding “members of high-ranking families.” Id. at 4–5. As support for

his interpretation, Mr. Codrea points out that the request specifically asked for “administrative

reports, communications, correspondence, and work papers.” Id. at 3 (citing Request Letter at

1).

       The Request Letter supports ATF’s view. The letter begins by informing ATF of the

relevant background: “[o]n or about October 18, 2018, a handgun disappeared from a car




                                                 8
belonging to Robert Hunter Biden, son of Democrat presidential candidate Joe Biden.” Request

Letter at 1. It then asks for “copies of law enforcement and administrative reports,

communications, correspondence, and work papers” “including any case handling instructions”

that would explain “the way the case has been resolved and why.” Id. (emphasis added). In

other words, Mr. Codrea sought “records about the alleged October 2018 incident involving the

disappearance of a handgun from Mr. Biden’s car.” Def.’s Reply at 3 (emphasis in original); see

Pl.’s Opp’n at 2 (Plaintiff submitted a FOIA request to ATF “regarding a ‘lost’ firearm belonging

to Hunter Biden”). ATF is right that the request does not seek records explaining the agency’s

enforcement policies—“unless they were also about the alleged handgun incident involving Mr.

Biden.” Def.’s Reply at 4. The inclusion of “administrative reports, communications,

correspondence, and work papers” merely attempts to capture the various forms of potentially

responsive records; it does not expand the scope of the request itself.

       Mr. Codrea’s contrary interpretation makes no sense. If the sentence containing

“administrative reports, communications, correspondence, and work papers” broadens the

request, it would sweep too broadly. That sentence, read alone, would seek virtually all files

within ATF’s possession regardless of subject matter, which is plainly impermissible. See Jud.

Watch, Inc. v. United States Dep’t of State, 681 F. App’x 2, 4 (D.C. Cir. 2017) (“[A]n agency

need not respond to overly broad and unreasonably burdensome requests.” (citing Am. Fed’n of

Gov’t Emps. v. Dep’t of Commerce, 907 F.2d 203, 208–09 (D.C. Cir. 1990)). The request only

makes sense when considered against the letter’s factual background and the context of the entire

paragraph. Cf. Elec. Priv. Info. Ctr. v. IRS, 910 F.3d 1232, 1241 (D.C. Cir. 2018) (interpreting a

statute requires looking at “the broader context . . . as a whole”) (citation omitted)). Although an

agency “has a duty to construe a FOIA request liberally,” Nation Mag., Washington Bureau v.




                                                 9
U.S. Customs Serv., 71 F.3d 885, 890 (D.C. Cir. 1995), it is “not obliged to look beyond the four

corners of the request,” Kowalczyk v. Dep’t of Just., 73 F.3d 386, 389 (D.C. Cir. 1996). As in

any FOIA case, “it [i]s Plaintiff’s responsibility to frame its own FOIA request with sufficient

particularity,” and he “cannot now complain that it was looking for records that it did not

describe.” Jud. Watch, Inc. v. Dep’t of State, 177 F. Supp. 3d 450, 456 (D.D.C. 2016), aff’d, 681

F. App’x 2 (D.C. Cir. 2017). Of course, Mr. Codrea is free to file a FOIA request seeking such

records if he wishes. But the scope of the current request is limited to the agency’s records about

the 2018 handgun incident.

                                 B. Law Enforcement Purpose

       Exemption 7(C) protects records that must, as a threshold issue, be “compiled for law

enforcement purposes.” 5 U.S.C. § 552(b)(7). That requires the record to be “created, gathered,

or used by an agency for law enforcement purposes at some time before the agency invokes the

exemption.” Pub. Emps. for Env’t Resp. v. U.S. Section, Int’l Boundary & Water Comm’n, U.S.-

Mex. (“PEER”), 740 F.3d 195, 203 (D.C. Cir. 2014). An agency whose “principal function is

law enforcement” is entitled to deference when it claims that records were compiled for law

enforcement purposes. Id. at 203. Yet this deferential standard of review is not “vacuous.”

Campbell v. U.S. Dep’t of Just., 164 F.3d 20, 32 (D.C. Cir. 1998) (quoting Pratt v. Webster, 673

F.2d 408, 421 (D.C. Cir. 1982)). Even a law enforcement agency must establish: (1) “a rational

nexus between the investigation and one of the agency’s law enforcement duties,” and (2) “a

connection between an individual or incident and a possible security risk or violation of federal

law.” Blackwell v. FBI, 646 F.3d 37, 40 (D.C. Cir. 2011) (citing Campbell v. Dep’t of Just., 164

F.3d 20, 32 (D.C.Cir.1998)).




                                                10
       Here, ATF’s “principal function is law enforcement.” Cooper v. U.S. Dep’t of Just., No.

99-cv-2513, 2022 WL 602532, at *28 (D.D.C. Mar. 1, 2022); see McRae v. U.S. Dep’t of Just.,

869 F. Supp. 2d 151, 164 (D.D.C. 2012). ATF “is a criminal and regulatory enforcement agency

in the DOJ with the authority and responsibility to investigate, administer, and enforce the laws

related to alcohol, tobacco, firearms, explosives, and arson.” Siple Decl. ¶ 11. In this case, Mr.

Codrea seeks information from ATF about the 2018 handgun incident. ATF claims that “[t]o the

extent records responsive to Plaintiff’s request exist, they would have been compiled by ATF, a

law enforcement agency, during the course of a valid law enforcement investigation.” Id. It

explains this is so because “ATF’s sole focus with regard to alleged firearms violations is to

determine whether violations of law occurred . . . .” Def.’s Reply at 4–5. ATF’s representation

is entitled to deference, and the Court finds that it is not “controverted by either contrary

evidence in the record nor by evidence of agency bad faith.” Moore, 601 F. Supp. 2d at 12. The

“nexus” between ATF’s law enforcement duties and these records (to the extent they exist) is

plainly rational, Blackwell, 646 F.3d at 40, as any responsive records ATF possesses “would be

part of an investigation by a law enforcement agency into alleged illegal acts.” Def.’s Mot. at 7

(citing McMichael v. Dep’t of Def., 910 F. Supp. 2d 47, 53 (D.D.C. 2012)). Even Mr. Codrea

admits that his request seeks “what the agency did (or ultimately did not do) relating to its

enforcement of federal gun control laws.” Pl.’s Opp’n at 3 (emphasis added). Accordingly, ATF

has satisfied Exemption 7(C)’s threshold requirement that the requested information, if it exists,

was compiled for law enforcement purposes.




                                                 11
                                      C. Balance of Interests

                                        1. Privacy Interest5

       On the privacy interest side of the scale, Exemption 7(C)’s protective standard derives

from the fact that the very “mention of an individual’s name” in law enforcement records could

“engender comment and speculation and carries a stigmatizing connotation.” Roth v. U.S. Dep’t

of Just., 642 F.3d 1161, 1174 (D.C. Cir. 2011) (quoting Schrecker v. U.S. Dep’t of Just., 349

F.3d 657, 666 (D.C. Cir. 2003)). Accordingly, “th[e] disclosure of [ ] personally identifying

information in [a law enforcement agency’s] files implicates strong privacy interests.”

Woodward v. U.S. Marshals Serv., No. 18-cv-1249, 2022 WL 296171, at *4 (D.D.C. Feb. 1,

2022); see PETA, 745 F.3d at 541 (“Courts have repeatedly recognized the ‘substantial’ privacy

interest held by ‘the targets of law-enforcement investigations . . . in ensuring that their

relationship to the investigations remains secret.’” (quoting Roth, 642 F.3d at 1174)).

       Here, disclosure would reveal whether Hunter Biden was criminally investigated by ATF.

See Def.’s Mot. at 1; Request Letter at 1 (seeking “case handling instructions” and information

about “the way the case has been resolved and why”). For that reason, Hunter Biden has a

substantial privacy interest “in ensuring that [his] relationship to [any] investigation[] remains

secret.” PETA, 745 F.3d at 541; see Pl.’s Opp’n at 10 (acknowledging that ATF’s confirmation

of an investigation into Hunter Biden “would unquestionably implicate Mr. Biden’s privacy

interests”). In response, Mr. Codrea cites several news articles in an apparent effort to show that

actions taken by either Hunter Biden or others have diminished his privacy interest. He is

mistaken on both fronts.


       5
        “Mr. Codrea did not provide a signed privacy waiver [from Hunter Biden] . . . that
might authorize the release of information.” Siple Decl. ¶ 3 (quoting 28 C.F.R. § 13.3). Thus,
the Court will examine Hunter Biden’s privacy interests on the merits.


                                                  12
       First, none of Hunter Biden’s actions has diminished his privacy interest. Generally, an

individual’s “well-publicized announcement” that he was the subject of an investigation

diminishes his privacy interest in “that very fact.” CREW, 746 F.3d at 1092 (citing cases). Mr.

Codrea cites a news article stating that an FBI-seized laptop shows that Hunter Biden allegedly

sent text messages discussing the handgun incident and a police investigation. Pl.’s Opp’n at 10.

The Court is skeptical that one’s private texts can so easily be repurposed into public

acknowledgment of a criminal investigation. Cf. Nation Magazine, 71 F.3d at 896 & n.10

(individual’s “voluntary decision” to publicly connect himself to events “differentiates his

privacy interest” from others “who did not voluntarily divulge their identities”). Even assuming,

without granting, that these texts constitute a public statement by Hunter Biden, they still do not

diminish his privacy interest because “acknowledging a police investigation is not the same thing

as acknowledging an ATF investigation.” Def.’s Reply at 5. After all, the article claims that his

texts discuss a “state police investigation.” Id. (emphasis added); cf. CREW, 746 F.3d at 1092

(FBI’s Glomar response inappropriate because individual gave “well-publicized announcement”

that he was subject of investigation by that agency). Thus, there is no basis to think that Hunter

Biden publicly volunteered or discussed any information connecting him to an ATF

investigation.

       Nor did Hunter Biden’s privacy interests diminish because he published a memoir that

purportedly discusses his drug usage. Pl.’s Opp’n at 7; Ex. E to Compl. Mr. Codrea places great

emphasis on the existence of the memoir, but the Court fails to see how it reduces Hunter

Biden’s privacy interest in whether ATF investigated him. It is true that the Gun Control Act,

which ATF enforces, prohibits an unlawful user of any controlled substance to use firearms and

for any firearm purchaser to give false statements on a firearms transaction record. Def.’s Mot.




                                                13
at 15; Pl.’s Opp’n at 10–11 (citing 18 U.S.C. § 922(g)(3); (a)(6)). But an individual’s public

disclosure of information that could be potentially incriminating in a general sense does not

reduce his privacy interest in whether he was the subject of a particular federal criminal

investigation by a particular agency. Cf. Lindsey v. FBI, 490 F. Supp. 3d 1, 19 (D.D.C. 2020)

(individual’s statements to media about involvement were “narrow” and “d[id] not necessarily”

“admit that he was a subject of investigative interest to the FBI”). The Court rejects Mr.

Codrea’s “cramped notion of personal privacy.” Reporters Committee, 489 U.S. at 763.

       Second, no outside event has diminished Hunter Biden’s privacy interest, either. Mr.

Codrea cites a news article reporting that Delaware State Police had referred the handgun

incident for state prosecution. Pl.’s Opp’n at 8 n.5; Request Letter at 1. But once again, this

information does not impinge on Hunter Biden’s privacy interest with respect to an ATF

investigation. Mr. Codrea does not aver that the existence of an investigation by Delaware

authorities implies whether (or how) ATF, a federal agency, conducted its own investigation.

After all, Delaware’s law enforcement agencies are separate and distinct from ATF, a federal

agency tasked with the enforcement of federal firearm laws. Siple Decl. ¶ 11; Pl.’s Opp’n at 10–

11.

       In addition, Mr. Codrea cites a news article alleging that shortly after the 2018 handgun

incident, ATF agents entered the store where Hunter Biden purchased his gun and inspected his

firearms transaction record. Pl.’s Opp’n at 7–8. But ATF in this case has never acknowledged

that such a visit occurred, much less that it opened an investigation. Compare Compl. ¶ 7 (“It

was widely reported that this [incident] was investigated by . . . Bureau of Alcohol, Tobacco,

Firearms and Explosives.”), with Answer ¶ 7, ECF No. 4 (“Defendant otherwise lacks

knowledge or information sufficient to form a belief as to the truth of the [ ] allegations in this




                                                 14
paragraph.”); Def.’s Mot. at 14. Nor has Mr. Codrea supplied any source, agency or otherwise,

confirming that the agency initiated an investigation into Hunter Biden. Thus, the relevant

question here is whether news reports insinuating (or consistent with) an agency investigation

can, on their own, materially diminish an individual’s privacy interest.

         Under the D.C. Circuit’s decision in PETA, the answer is no. 745 F.3d 535. In that

case, PETA sought investigatory records from the National Institutes of Health (“NIH”) related

to three grant recipients for alleged mistreatment of animals in a research facility at Auburn

University. Id. at 538. The NIH filed a Glomar response, arguing that the existence of any

investigatory records on the three researchers was exempt under Exemption 7(C). Id. PETA

argued that these researchers had materially diminished privacy interests because Auburn

University (who ran the facility) had already acknowledged the existence of an NIH

investigation into these individuals. Id. at 542. Despite this evidence, the D.C. Circuit squarely

rejected PETA’s argument, reasoning that “NIH’s own official acknowledgment that it had

investigated the named researchers would carry an added and material stigma.” Id. Because the

“official acknowledgment by the agency itself” of an investigation carried “special significance,”

the absence thereof showed that the individuals still retained “substantial privacy interests at

stake.” Id. Here, as in PETA, ATF has never officially acknowledged that it investigated Hunter

Biden. If acknowledgment of an investigation by the entity running the research facility in PETA

did not materially diminish the researchers’ privacy interest, neither could second-hand media

reports of an ATF records inspection diminish Hunter Biden’s privacy interest. For all of these

reasons, Hunter Biden’s privacy interest is substantial.




                                                 15
                                         2. Public Interest

          a. Whether Mr. Codrea Must Demonstrate Agency Misconduct under Favish

       On the other side of the balance lies the public interest. The parties agree that Mr.

Codrea must show that “the public interest sought to be advanced is a significant one, an interest

more specific than having the information for its own sake,” and that “the information is likely to

advance that interest.” Favish, 541 U.S. at 172; Def.’s Mot. at 11; Pl.’s Opp’n at 5; see Bartko v.

United States Dep’t of Just., 898 F.3d 51, 72 (D.C. Cir. 2018) (burden is on requester to make

this showing). But they do not agree whether this is the only showing Mr. Codrea must make.

ATF argues that because Mr. Codrea is attempting to uncover government misconduct, he must

under Supreme Court precedent also “produce evidence that would warrant a belief by a

reasonable person that the alleged Government impropriety might have occurred.” Def.’s Mot.

at 12 (quoting Favish, 541 U.S. at 174).

       This is a close call, but the Court concludes that Mr. Codrea need not make an

evidentiary showing of government misconduct. ATF is correct that Favish requires “the

requester [to] establish more than a bare suspicion in order to obtain disclosure” when “the

public interest being asserted is to show that responsible officials acted negligently or otherwise

improperly in the performance of their duties.” 541 U.S. at 174. Portions of Mr. Codrea’s

briefing undoubtedly support the notion that he is seeking to uncover government misconduct

here. See Pl.’s Opp’n at 7 (describing this incident as “a particularly egregious case of willful

failure to enforce the laws”); id. at 8 (incident leaves “a ‘reasonable person’ with the belief that a

‘federal agent or employee acted improperly to benefit the President’s son’”); id. (seeking to

expose the “failure of the government to prosecute certain individuals for crimes others would

undoubtedly be prosecuted for”). If this were the only public interest Mr. Codrea invoked, then




                                                  16
he would indeed need to “produce evidence that would warrant a belief by a reasonable person

that the alleged Government impropriety might have occurred.” Favish, 541 U.S. at 174.6

       But revealing government misconduct is not the only public interest in this case. Here,

Mr. Codrea has identified a separate public interest in understanding ATF’s substantive law

enforcement policies. See Request Letter at 1 (seeking information about “case handling

instructions” and “the way the case has been resolved and why”); Pl.’s Opp’n at 5 (“Codrea

essentially requested information on ‘why’ the agency apparently chose not to enforce the

statutes it is tasked to enforce.”); id. at 6 (seeking information about “the agency’s actions in

choosing what crimes are serious enough to punish, and who is off limits to punish”); id. at 3

(seeking to understand “what the[] government is up to” and “the conduct of the agency tasked

with enforcement of laws that apply to everyone else”). This Circuit has reiterated that

“[m]atters of substantive law enforcement policy . . . are properly the subject of public concern

whether or not the policy in question is lawful.” ACLU, 655 F.3d at 14 (cleaned up). Thus, in

CREW, the D.C. Circuit ruled that a FOIA requester seeking records related to the FBI and

DOJ’s declination to prosecute a public official did not need to produce evidence of government

impropriety. 746 F.3d at 1094–95. The court found that the FBI’s handling of the investigation

constituted a substantive law enforcement policy because it could reveal “whether the

government had the evidence but nevertheless pulled its punches.” Id. at 1093. Because a

matter of substantive law enforcement policy provides “a sufficient reason for disclosure


       6
         Were this the standard in this case, Mr. Codrea would not be able to make this showing.
“[T]here is a presumption of legitimacy accorded to the Government’s official conduct,” in part
because “[a]llegations of government misconduct are easy to allege and hard to disprove.”
Favish, 541 U.S. at 174–75 (cleaned up). Here, Mr. Codrea’s “bare suspicion” that ATF
mishandled Hunter Biden’s case falls short of this standard, because he has provided only
assertions, not evidence, of agency misconduct. Oguaju v. United States, 378 F.3d 1115, 1117
(D.C. Cir. 2004) (quoting Favish, 541 U.S. at 174).


                                                 17
independent of any impropriety,” the court explained that “[w]hether government impropriety

might be exposed in the process is beside the point.” Id. at 1095; see also Electronic Privacy, 18

F.4th at 720–21 (declining to require showing of government impropriety by FOIA requester

who sought special counsel’s report of Russian interference in U.S. elections because “[w]hether

the Special Counsel adequately investigated and reached proper declination decisions as to

potential crimes by members of the Trump campaign” was a matter of substantive law

enforcement policy); Showing Animals Respect & Kindness v. U.S. Dep’t of Interior, 730 F.

Supp. 2d 180, 195 (D.D.C. 2010) (“[T]he public has an interest in finding out whether and under

what circumstances certain individuals receive preferential treatment from government

investigators and prosecutors.”).

       Here, Mr. Codrea is “not only[] seeking to show that the government’s [ ] policy is

legally improper, but rather to show what that policy is and how” it is used. ACLU, 655 F.3d at 3

(emphasis added). Therefore, Mr. Codrea has “established a sufficient reason for disclosure

independent of any impropriety,” and need not produce any evidence of government impropriety

under Favish. CREW, 746 F.3d at 1095; see Electronic Privacy, 18 F.4th at 718 (“Asserting

certain other public interests . . . does not require such an evidentiary showing.” (emphasis

added)). As such, Mr. Codrea needs only to show that “the public interest sought to be advanced

is a significant one, an interest more specific than having the information for its own sake,” and

that “the information is likely to advance that interest.” Favish, 541 U.S. at 172.

                    b. Public Interest in Substantive Law Enforcement Policy

       Before delving into an analysis of the public interest, the Court must first explain how it

should be framed in this case. Although ATF filed a Glomar response, the public interest is not

just in the existence of this information, but its contents as well. See PETA, 745 F.3d at 542–43




                                                18
(Glomar case recognizing “cognizable public interest in learning how [agency] handles

complaints” and “the public interest in understanding the agency’s investigatory processes”).

Some Glomar cases predating PETA confined the public interest analysis to the existence of

responsive documents. See, e.g., Taplin ex rel. Lacaze v. U.S. Dep’t of Just., 967 F. Supp. 2d

348, 354 (D.D.C. 2013); Jud. Watch, Inc. v. U.S. Dep’t of Just., 898 F. Supp. 2d 93, 106 (D.D.C.

2012). But Glomar cases post-dating PETA have, like PETA, considered the public interest in

what the records themselves reveal (that is, after all, what Mr. Codrea seeks). See, e.g., DBW

Partners, LLC v. USPS, No. 18-cv-3127, 2019 WL 5549623, at *6 (D.D.C. Oct. 28, 2019)

(where USPS issued Glomar response to a request for investigative material on USPS officer’s

conduct, court found public interest in records that “could shed light on how the USPS responds”

to officer conduct); Prop. of the People, Inc. v. Dep’t of Just., 405 F. Supp. 3d 99, 117 (D.D.C.

2019) (finding that plaintiffs “have demonstrated that there is a significant public interest in the

requested records” which would reveal “how the FBI handled” the investigation). Accordingly,

the Court will follow PETA’s framing of the public interest in Glomar cases.

       The public interest in ATF’s handling of this case is significant. Recall that in CREW,

the D.C. Circuit observed that the FBI and DOJ’s “handl[ing of] the investigation and

prosecution” was a matter of substantive law enforcement policy and therefore a cognizable

public interest. Id. at 1093. Here, the public has an interest in knowing how ATF handled the

2018 handgun incident, including whether (and with what diligence) it investigated Hunter

Biden, and whether ATF “pulled its punches.” Id. Moreover, this incident has been the subject

of some media and congressional attention. Cf. ACLU, 655 F.3d at 12 (“widespread media

attention” and “congressional” inquiry reveal “considerable public interest”). But see Politico

Article (“The incident has received scant attention[.]”). In the first months of President Biden’s




                                                 19
administration, twenty-two House of Representative members asked the then-nominated Director

of ATF to “publicly commit to investigate allegations that Hunter Biden falsified information

during a background check in order to illegally obtain a firearm.” Pl.’s Opp’n at 9 (citing Letter

from Bob Good, Member of Congress, to David Chipman (Apr. 26, 2021), https://good.house.

gov/sites/evo-subsites/good.house.gov/files/evo-media-document/Letter%20to%20Nominee%

20Chipman.pdf (“Congressional Letter”)). The letter claimed that “[m]any Americans are

rightfully alarmed” by Hunter Biden’s alleged false statement on the firearms transaction record.

Congressional Letter at 1. Thus, the public interest in this case is significant.

                         3. Balancing the Privacy and Public Interests

       Having articulated the privacy and public interests, the Court must now “balance the

privacy interests that would be compromised by disclosure against the public interest in the

release of the requested information.” Dillon v. U.S. Dep’t of Just., 444 F. Supp. 3d 67, 94

(D.D.C. 2020) (quoting Beck v. DOJ, 997 F.2d 1489, 1491 (D.C. Cir. 1993)). As described

above, Hunter Biden has a substantial privacy interest, and the public interest is also significant.

But the balance is not deadlocked. PETA instructs that “the public interest in shedding light on

agency investigatory procedures,” “without more,” is “insufficient to justify disclosure when

balanced against the substantial privacy interests weighing against revealing the targets of a law

enforcement investigation.” PETA, 745 F.3d at 543 (citing cases that “consistently” produced

this result). That is the case here. Using the Circuit’s precedents in PETA and CREW as a guide,

the Court concludes that Hunter Biden’s privacy interests outweigh the public interest in

disclosure.

       The privacy interest here is remarkably strong. Recall that PETA found “substantial

privacy interests at stake” for the NIH-funded researchers in that case. Id. at 542. Hunter




                                                 20
Biden’s privacy interest is even stronger. Unlike the request for “non-criminal” investigatory

information regarding grant violations in PETA, id. at 541, the request here seeks information

about a criminal investigation, which would directly “tar[] [Hunter Biden] with the brush

of criminal activity,” Nation Magazine, 71 F.3d at 894 n.8 (emphasis in original). And whereas

the research center in PETA had already “publicly acknowledged complaints and investigations

involving the named researchers,” no source has acknowledged any ATF investigation into

Hunter Biden. PETA, 745 F.3d at 542. In light of the “material difference[s]” between these two

cases, Hunter Biden’s privacy interest is “considerably stronger” here. Id. at 543.

       Likewise, Hunter Biden’s privacy interest is also considerably stronger than that of the

“former Majority Leader of the House of Representatives” in CREW. 746 F.3d at 1092. In

CREW, Mr. DeLay, the former Majority Leader, provided a “well-publicized announcement of

th[e] very fact” that “he was the subject of an FBI investigation.” Id. In addition, as a “public

official at the time” of the events in question, he possessed a “somewhat diminished privacy

interest.” Id.; see Electronic Privacy, 18 F.4th at 719 (“[P]ublic officials ‘may have a somewhat

diminished privacy interest’ in the Exemption 7(C) balancing analysis.”). Given these facts, Mr.

DeLay only retained “some privacy interest in the particulars of the investigation.” CREW, 746

F.3d at 1092. By contrast, there is no evidence that Hunter Biden ever publicly acknowledged an

ATF investigation. Nor does Mr. Codrea allege that Hunter Biden was at any relevant time “a

public official.” Id. The Court is not aware of any caselaw holding that a private citizen like

Hunter Biden loses a sense of personal privacy for purposes of Exemption 7(C) merely by being

related to a prominent public official. A rule like that would contradict the Circuit’s “hesita[nce]

to extend” the public-official doctrine. See Electronic Privacy, 18 F.4th at 719 (refusing to

extend doctrine “to private citizens serving on a presidential campaign”).




                                                 21
       The public interest in this case, by contrast, is weaker compared to CREW. CREW

involved a “wide-ranging public corruption investigation” that arose from “one of the most

significant political corruption scandals in recent memory.” Id. at 1094. There, Mr. DeLay’s

status as a senior ranking public official “raise[d] the stakes” of the public interest because it

could “show whether prominent and influential public officials are subjected to the same

investigative scrutiny and prosecutorial zeal as” the numerous other local officials and lobbyists

who were investigated in the corruption scandal. Id. But here, Hunter Biden is a private citizen

allegedly involved in a standalone handgun incident. ATF’s handling of this isolated incident

represents a “single instance,” Boyd v. Crim. Div. of U.S. Dep’t of Just., 475 F.3d 381, 388 (D.C.

Cir. 2007), which may not necessarily “reveal a great deal about law enforcement policy,”

CREW, 746 F.3d at 1093; see also id. at 1096 (“[T]he FBI’s and the DOJ’s investigation of

major, wide-ranging public corruption is more likely to shed light on how the agencies are

performing their statutory duties than a discrete . . . proceeding.” (emphasis added)).

       Furthermore, unlike the Department of Justice in CREW that had the power to prosecute

Mr. DeLay, ATF is not responsible for “prosecution decisions”; it can “only refer an

investigation to a U.S. Attorney’s Office.” Def.’s Reply at 6. Thus, disclosure would reveal one

phase of what the government is up to (investigation) but not necessarily shed light on

prosecutorial decisionmaking regarding Hunter Biden. See id. (“[T]he mere absence of a

prosecution reveals nothing about whether ATF personnel engaged in misconduct.”). And even

if disclosure could reveal whether the government pulled its punches in this particular case, that

may say little about “who is off limits to punish,” Pl.’s Opp’n at 6, because Mr. Codrea concedes

that prosecutions for alleged false statements on firearms transaction records are already

“exceedingly rare,” Def.’s Mot. at 15; Pl.’s Opp’n at 6 n.2; see Congressional Letter at 1 (“Lying




                                                  22
on background checks is common . . . but rarely prosecuted.”). Compared to CREW, the

“information” Mr. Codrea seeks is less “likely [to] advance th[e public] interest.” 746 F.3d at

1093 (quoting Favish, 541 U.S. at 172)).

       To conclude, the Court finds that Hunter Biden’s substantial privacy interest is not

“outweighed by the public interest in disclosure.” Electronic Privacy, 18 F.4th at 718.

Considering “the circumstances of this case,” the Court “conclude[s] that the public interest in

understanding the agency’s investigatory processes fails to outweigh [Hunter Biden’s]

substantial interest in nondisclosure.” PETA, 745 F.3d at 543.

                                  *              *               *

       In addition to correctly invoking Exemption 7(C), ATF properly applied it. The Court

finds that ATF’s categorical approach of refusing to confirm or deny the existence of any

information is the only “workable manner” of protecting Hunter Biden’s privacy in this case.

Nation Magazine, 71 F.3d at 893; see PETA, 745 F.3d at 544 (permitting blanket Glomar

response “as to any documents that would confirm the existence of an investigation into the three

named researchers”). As PETA recognized, the “uncertainty” a Glomar response creates is

“essential to Glomar’s efficacy.” Id. Here, because Hunter Biden is the focus of the 2018

handgun incident and allegedly the owner of the handgun, acknowledging that ATF investigatory

files about this incident exist would inherently risk associating Hunter Biden with a criminal

investigation. Thus, requiring ATF to “submit a Vaughn Index” or the equivalent would “itself

adversely affect [Hunter Biden’s] interest in not being associated with an investigation in the first

place.” Citizens for Resp. & Ethics in Washington v. U.S. Dep’t of Just., 846 F. Supp. 2d 63, 76

(D.D.C. 2012); see Siple Decl. ¶ 11; cf. Nation Mag. v. U.S. Customs Serv., 937 F. Supp. 39, 45

(D.D.C. 1996) (where Ross Perot “publicly confirmed” “alleged offers to assist [agency] in drug




                                                 23
interdiction,” “privacy concerns that drive Exemption 7(C) may not be present with respect to

every record in Customs’ investigatory files regarding Mr. Perot” (emphasis in original)).

Therefore, ATF’s Glomar response was appropriate.

                                      V. CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant’s motion for summary

judgment (ECF No. 8). An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: September 13, 2022                                        RUDOLPH CONTRERAS
                                                                 United States District Judge




                                               24